SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1164
CAF 14-01921
PRESENT: SCUDDER, P.J., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF CHARLES P.,
RESPONDENT-APPELLANT.
----------------------------                      MEMORANDUM AND ORDER
MONROE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


CHARLES PLOVANICH, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (PAUL D. IRVING OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered September 22, 2014 in a proceeding pursuant to
Family Court Act article 3. The order, inter alia, adjudicated
respondent to be a juvenile delinquent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order adjudicating him to
be a juvenile delinquent based on the finding that he committed acts
that, if committed by an adult, would constitute two counts of the
crime of robbery in the second degree (Penal Law § 160.10 [1], [3]).
We reject respondent’s contention that the showup identification
procedure was unduly suggestive. The showup was conducted in temporal
and geographic proximity to the crime (see Matter of Jose T., 127 AD3d
875, 877; People v Williams, 118 AD3d 1478, 1479, lv denied 24 NY3d
1090; People v Kirkland, 49 AD3d 1260, 1260-1261, lv denied 10 NY3d
961, cert denied 555 US 1181). The fact that respondent was in
handcuffs and accompanied by an officer at the time of the showup did
not, by itself, render the procedure unduly suggestive (see Matter of
Madeline D., 125 AD3d 965, 966; People v Cooper, 152 AD2d 939, 939, lv
denied 74 NY2d 846; see also Matter of Terron B., 77 AD3d 499, 500).
In addition, nothing said by the officers was unduly suggestive or
otherwise improper (see Matter of Nathaniel W., 121 AD3d 407, 407;
People v Jeffries, 125 AD2d 412, 412, lv denied 69 NY2d 882).

     Although respondent preserved for our review his contention that
the evidence is legally insufficient to establish that he committed
the robbery as a principal, he failed to preserve for our review his
further contention that the evidence is legally insufficient to
establish that he shared the intent of the actual perpetrators and is
culpable as an accomplice (see Matter of Jonathan S., 55 AD3d 1324,
                                 -2-                          1164
                                                         CAF 14-01921

1324-1325). In any event, we conclude that the evidence is legally
sufficient to establish that he committed acts that, if committed by
an adult, would constitute the crime of robbery in the second degree
under Penal Law § 160.10 (1) and (3). The evidence, viewed in the
light most favorable to the presentment agency, established that
respondent was one of three perpetrators who forcibly stole personal
property from the victim and then entered the victim’s vehicle and
fled the scene. Respondent “knowingly participated” in the acts and
is culpable as an accomplice (People v Allah, 71 NY2d 830, 832; see §
20.00; Matter of Kadeem W., 5 NY3d 864, 867; Matter of Jamal G., 127
AD3d 1081, 1082). We further conclude that the court’s findings are
not against the weight of the evidence (see Matter of Shannon F., 121
AD3d 1595, 1596, lv denied 24 NY3d 913; Matter of Isaac J., 109 AD3d
1176, 1176; Matter of Shawn D.R.-S., 94 AD3d 1544, 1545).




Entered:   November 13, 2015                   Frances E. Cafarell
                                               Clerk of the Court